DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a cleaning solution” in line 5. It is vague and indefinite as it is unclear whether applicant is using two distinct cleaning solution since earlier it is stated “immersing the solid photo-fabricated article in a receptacble filled with a cleaning solution. For examination the examiner considers that the Applicant is referring to the same cleaning solution as in line 4. The dependent claim 6 is rejected for the same reason as discussed above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-28 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hirata (US 2016/0333153 A1).
For claim 26, the Examiner concurs with the written opinion provided by international searching authority, and included in the IDS received on 11/02/2020, and summarized herein below for clarity.
Hirata teach a method comprising the steps of: providing a photofabricated object created via an additive fabrication process ([0001],[0072]-[0076]; Figs 1A-1D), said photofabricated object possessing a residual quantity of an acid or a base (implicit feature as the residual quantity of an acid or base is the result of the selected material and of the curing reaction, see paragraphs [0163],[0181]-[0190]); subjecting the photofabricated object via an additive fabrication process to a post-curing process ([0220]); and treating said photofabricated object with a treatment composition possessing a pH and comprising a neutralizing agent to form a neutralized photofabricated object ([0031][0079]-[0080]); wherein said neutralizing agent is configured to neutralize at least a portion of the residual 
As for claim 27, recite wherein a mathematical sign of a first value derived by subtracting 7.0 from the pH of the treatment composition is opposite of a second value derived by subtracting 7.0 from the pH of the residual quantity of acid or base and it is noted that claim as written does not further define a process steps (see [0220]) 
As for claim 28, Hirata further teach post-processing said photofabricated object via thermal or UV post-cure process ([0220]). It is noted that remainder of the claim limitation including “sterilizing the neutralized photofabricated object” is not required as part of the claim as it is optional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-10,12-13, 17,18, 21, 23-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2016/0333153 A1) in view of Stratasys LTD (WO 2017/029657 A1).
For claim 1, the Examiner concurs with the written opinion provided by international searching authority, and included in the IDS received on 11/02/2020, and also summarized herein below for clarity.
Hirata teach a method of post-treating a solid photofabricated article created via an additive fabrication process (see abstract; Figs 1-3; [0005] - [0290]), the method comprising the steps of:
(1) providing a solid photofabricated article created via an additive fabrication process (Figs 1-2; [0072]-[0076]); (2) post-curing said solid photofabricated article ([0220]); and (3) base-washing said solid photofabricated article in an alkaline solution or dispersion ([0031], [0079]-[0080]), thereby creating a neutralized photofabricated article; wherein said solid photofabricated article is the cured product of 
However, Hirata fail to teach said photofabricated article is the cured product of a radiation curable composition that can undergo cationic and free-radical polymerization, wherein said cationic and free-radical polymerization is performed simultaneously or sequentially.
In the same field of endeavor, pertaining to additive manufacturing and wash liquids, Stratasys LTD teach a radiation curable composition undergoing cationic and  free-radical polymerization, wherein said cationic and free-radical polymerization is performed simultaneously or sequentially (page 30, lines 10-17). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the material used in the additive manufacturing process as taught by Hirata with including a radiation curable composition undergoing cationic and free-radical polymerization as taught in Stratasys LTD, for the benefit of efficiently curing and forming a 3D object including support materials as desired. 
Claim 3 is merely one of several straightforward possibilities form which the skilled person would select in accordance with circumstances based on the applied references above.  For example, claim 3 requires wherein the photo-fabricated article is cured product of a radiation curable composition or kit of materials comprising, relative to the weight of the entire radiation curable composition: (a) from 20 to 90 wt% of a cat-ionically polymerizable component; (b) from 0. 5 to 2.5wt% of a cationic photo- initiator; (c) from 5 to 40% of a free radically polymerizable component; (d) from 0.1 to 5 wt% of a free-radical photo-initiator; (e) optionally, an inert solvent (this step is optional and not required part 
Hirata teaches all the components including cat-ionically polymerizable component and photoinitior, additive, solvent ([0096]-[0151]; [0073], [0161]-[0162] states use of photo- initiator/binder) as discussed above, except free -radical components  in the claim. It is noted that Stratasys LTD teaches using catatonically polymerizable component and free-radical materials which includes the photo initiators [both free-radical and cationic] as claimed (see page 30 lines 10 to page 35 lines 30). Thus, the combination provides enough suggestion/motivation to optimize the ingredient based on the type of 3D structure being produced (see [0006]-[0010], [0096]-[0151] of Hirata, and page 30 lines 10 to page 35 lines 30).
As for claim 7, Hirata further teaches post-treatment where it includes thermal or light irradiation ([0219]-[0220]).
As for claims 8-10 and 31, see Hirata which further suggest the alkaline solution including neutralizing agent with the claimed pH between 7.1 to 14 and including the neutralizing agent including ammonia or RCOOH, NaOH, or KOH… (see [0079]-[0081] states unbound particle removal process including removing solution having pH of 9 or more).  
Claims 12-13, 17, 18, 21, and 23-25 Hirata does not specifically teach wherein the alkaline solution or dispersion is present in an amount by volume relative to the volume of the solid photofabricated article in a ratio of greater than 10:1. However, remaining claims merely one of several straightforward possibilities form which the skilled person would select in accordance with circumstances based on the applied references above.  

Claims 4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2016/0333153 A1) in view of Stratasys LTD (WO 2017/029657 A1) in further view of DeSimone et al (US 2020/0001536 A1).
As for claims 4, 6, and 11 Hirata and Stratasys LTD teach all the limitations to the claim invention as discussed above including cleaning ([0220]), however, fail to teach wherein the cleaning solution comprises water-soluble alcohol and immersing into the cleaning solution; wherein the aqueous alcoholic solution further comprises water and water-soluble alcohol.
In the same field of endeavor, pertaining to 3D shaping, DeSimone et al teach wherein the cleaning solution comprises water-soluble alcohol such as ethanol or isopropanol (see [0022]) and immersing into the cleaning solution (see [0020]-[0023]; Fig 1A) and wherein the aqueous alcoholic solution further comprises water and water-soluble alcohol (see [0105]]), for providing desired functional benefit or removing unwanted particles/materials from the surface of the article.
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Hirata and Stratasys LTD, with further including cleaning steps with water-soluble alcohol and immersing into the cleaning solution, as taught by DeSimone et al. for the benefit to removing unwanted chemical/material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0221269  - Okamoto et al teach dissolving the part via solvent solution.
US 2018/0050495 A1 – Stolyarov et al teach thermoplastic composites comprising water-soluble PEO graft polymers useful for 3D additive manufacturing. 
US 2021/0362240 A1 – Shaarawi et al teach  build material cake and/or cleaning of the non-patterned material ([0140])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743